United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-1947
                                   ___________

Mark A. Tracy,                        *
                                      *
           Appellant,                 *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * Western District of Missouri.
George A. Lombardi; Robert R. Wright, *
                                      *     [UNPUBLISHED]
           Appellees.                 *
                                ___________

                          Submitted: November 1, 1999
                              Filed: November 4, 1999
                                  ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Mark A. Tracy, a Missouri inmate, appeals following the district court’s1 grant
of summary judgment in his 42 U.S.C. § 1983 excessive-force case and the subsequent
denial of his motion for reconsideration. Having carefully reviewed the record and the
parties’ briefs, and liberally construing Tracy’s notice of appeal to include both the
order denying the motion for reconsideration and the underlying order dismissing the
action, we conclude (1) that the district court properly granted summary judgment, as

      1
       The Honorable William A. Knox, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
we cannot say the undisputed facts show force was applied maliciously and sadistically
to cause harm, see Hudson v. McMillian, 503 U.S. 1, 6-7 (1992); and (2) that the court
did not abuse its discretion in denying the motion for reconsideration, see Watkins v.
Lundell, 169 F.3d 540, 543-44 (8th Cir. 1999).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-